                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                                Plaintiff,       )
                                                 )
                         v.                      )    Case No. 17-00126-01/02-CR-W-BP
                                                 )
 RODTE TAYLOR, and                               )
 DADRIAN TATE,                                   )
                                                 )
                                Defendants.      )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On April 18, 2017, the Grand Jury returned a five-count Indictment.
Count One charges Defendants Rodte Taylor and Dadrian Tate with Hobbs Act Conspiracy in
violation of 18 U.S.C. § 1951(a). Count Two charges Defendants Taylor and Tate with aiding and
abetting Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a) and 2. Counts Three and Five
charge Defendant Tate with possession/use of a firearm in furtherance of/during and in relation to
a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). Count Four charges Defendant Tate
with attempted Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Don Michael Green
           Case Agent: Detective Owen Farris, Kansas City Missouri Police Department
     Defense: Robert Glen Kuchar (for Defendant Rodte Taylor)
                  Investigator: Mark Wolpink
              Daniel Owen Herrington (for Defendant Dadrian Tate)
                  Paralegal: Jacqueline Johnson

OUTSTANDING MOTIONS:
 02/11/2019        view84     MOTION in limine by Rodte Taylor. Suggestions in

                              opposition/response due by 2/25/2019 unless otherwise directed

                              by the court. (Kuchar, Robert) (Entered: 02/11/2019)
 02/11/2019         view85    MOTION in limine by Dadrian Tate. Suggestions in

                              opposition/response due by 2/25/2019 unless otherwise directed

                              by the court. (Wimer, Brady) (Entered: 02/11/2019)


 02/11/2019         view86    MOTION in limine by Dadrian Tate. Suggestions in

                              opposition/response due by 2/25/2019 unless otherwise directed

                              by the court. (Wimer, Brady) (Entered: 02/11/2019)


 02/11/2019         view87    MOTION in limine by Dadrian Tate. Suggestions in

                              opposition/response due by 2/25/2019 unless otherwise directed

                              by the court. (Wimer, Brady) (Entered: 02/11/2019)




TRIAL WITNESSES:
     Government: 20-25 with stipulations; 30-35 without stipulations
     Defendants: none unless the Defendants decide to testify

TRIAL EXHIBITS
     Government: approximately 50-60 exhibits
     Defendant: no exhibits at this time

DEFENSES: General denial as to both.

POSSIBLE DISPOSITION:
Defendant Tate
      (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out


Defendant Taylor
      () Definitely for trial; ( ) Possibly for trial; ( X ) Likely a plea will be worked out

TRIAL TIME: 3-4 days total
     Government’s case including jury selection: 2.5 days
     Defense case: ½ day


STIPULATIONS: Possible stipulation as to business records.

                                                  2
UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

      Witness and Exhibit List
             Government: Updated list due on or before April 23, 2019.
                   Amended Proposed Exhibit List filed February 5, 2019
                   Proposed Witness List filed January 23, 2019
             Defense: Updated list due on or before April 23, 2019.
                   Proposed Witness List for Defendant Tate filed January 28, 2019 (please
                   note this witness less was filed by Defendant’s previous attorney)

       Counsel are requested to list witnesses in alphabetical order on their witness list.

      Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, May 1, 2019.

      Please Note: Jury instructions must comply with Local Rule 51.1

      Motion in Limine: May have a Bruton type motion in limine. Due on or before May 1,
      2019.

TRIAL SETTING: Criminal jury trial docket set for May 6, 2019.

      Please note: Government asks for first week as his case agent may be out of town a day
      or two during the second week.


IT IS SO ORDERED.




                                                  /s/ Lajuana M. Counts
                                                  Lajuana M. Counts
                                                  United States Magistrate Judge




                                              3
